Citation Nr: 1536201	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an apportionment of the Veteran's service-connected disability benefits.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.  The appellant is seeking apportionment of the Veteran's benefits as his estranged spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision from the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran and the appellant were divorced on February [redacted], 2013.

2.  The Veteran died on December [redacted], 2014.

3.  There is no benefit that can be awarded at this time.


CONCLUSION OF LAW

The claim for an apportionment of the Veteran's disability benefits is dismissed as moot.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant in this case seeks an apportionment of the Veteran's disability benefits as his estranged spouse.

As a preliminary matter, the Board has considered VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014)).  However, as discussed below, the law and not the facts are dispositive of this appeal; therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Next, a veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  As applies to the current claim, all or any part of the compensation payable on account of any veteran may  be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or child's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294   (1993).  However, there is no legal entitlement to an apportionment for a former spouse following a divorce (as a former spouse does not meet the legal definition  of spouse for VA benefits purposes; see 38 C.F.R. §§ 3.50, 3.1(j)).  The validity of  a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.

Here, the appellant's current claim for apportionment was received on May 12, 2008.  Thereafter, the record shows that the appellant and the Veteran were legally divorced on February [redacted], 2013.  The appellant has not contested the divorce decree.  Nor has she asserted that she and the Veteran had any minor children during the relevant period on appeal.  Thus, for the period from February [redacted], 2013, the appellant has no legal entitlement to an apportionment and is not eligible for apportionment as a matter of law.  The Board has no authority to grant a benefit that is not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  Therefore, for the period     from February [redacted], 2013, the appeal lacks legal merit.  See Sabonis v. Brown, 6 Vet. App.426 (1994).

In any event, regardless of the merits of the appellant's entitlement, to include for the period of the claim prior the divorce, the Board observes that there is no benefit that can be awarded.  In this regard, apportionment is paid out of a share of the benefits given to the Veteran.  Here, the Veteran died on December [redacted], 2014, during the pendency of this appeal.  As the Veteran is dead, no payments are being made.  Even if the criteria were met for apportionment prior to the Veteran's death, there is no longer any benefit being paid that can be subject to apportionment.  Furthermore, for the period prior to his death on December [redacted], 2014, those benefits have already been paid to the Veteran.  To the extent that apportionment is being requested out of the money already paid to the Veteran prior to his death, that money would be controlled by the Veteran's estate, over which VA does not      have jurisdiction.  Thus, since there is no benefit payable by VA, the appellant's eligibility for apportionment is moot.

The Board acknowledges that the appellant has reported financial and medical hardship.  The Board is sympathetic to the appellant's case; however, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

The appeal concerning entitlement to an apportionment of the Veteran's disability benefits is dismissed as moot.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


